Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1.	Claims 34-53 are all the claims.
2.	Claims 34, 41, 44, and 49-50 are amended in the Response of 1/12/2021.
3.	Applicants allege in the preliminary amendment of 1/8/19 that replacement drawing sheets for Figures 5 and 6 have been filed. Despite the Examiner’s bona fide effort in locating those drawings, no papers containing those figures appear to have been included with the preliminary amendment.
4.	Claims 51-53 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/2/20.
5.	Claims 34-50 are all the claims under examination. Applicants amendment of the claims raises new grounds for rejection. This Office Action is final.

Information Disclosure Statement
6.	The IDS of 1/12/2021 has been considered and entered. The initialed and dated 1449 form is attached.

Withdrawal of Objections
Claim Objections
7.	The objection to Claim 44 because of informalities is withdrawn in view of the amendment to the claim to amend it as follows:  “…and a 
Withdrawal of Rejections
Claim Rejections - 35 USC § 112, second paragraph
8.	The rejection of Claims 34-50 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn.
	a) The rejection of Claims 34-50 for the recitation [[the inter-chain cysteine at position 127 of one or both heavy chains is substituted with a serine, threonine, alanine, or glycine;” is withdrawn in view of the amendment to delete “[[a[[…” and insert “(i).”
b) The rejection of Claims 34-50 for the recitation in Claim 39 for “wherein the regions of the heavy chains outside the variable regions are… identical” whilst element (i) requires a modification to the CH1 domain at position 127 in one or both of the first and second heavy chains and element (ii) requires a modification in the hinge domain at position 239 and/or 242 in the first heavy chain only, is withdrawn. 
	The claims still read on “and/or” language for each of the heavy chains which implies that neither of the heavy chains would necessarily comprise having the same cysteine substituted much less with the same amino acids. The phrase in the penultimate “wherein” clause recites that the heavy chains are “similar or identical”.
e) The rejection of Claims 49-50 for the recitation “selected from” is withdrawn in view of Applicants amendment of the claims to recite proper Markush group language.

Rejections Maintained
Claim Rejections - 35 USC § 112, second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	c) The rejection of Claims 34-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements is maintained.
	The rejection was set forth as follows:
“The omitted structural cooperative relationships are: substituting out an inter-chain cysteine residue at position 127 for the IgG4 CH1 region on one heavy chain when the other heavy chain is not substituted for any cys residue. The native IgG4 CH1 domain contains 3 cys residues, and removing one cys residue for one CH1 would result in a free cys residue in the other CH1 of the other heavy chain which is not otherwise substituted out. Accordingly, one heavy chain will have 2 CH1 interchain cys while the other heavy chain will have 3 CH1 interchain cys leaving one heavy chain with a seemingly unpaired cys. It is unclear as to what other structure comprising a free cys, the free cys in the unmodified CH1 of the heavy chain would interact.
The native IgG4 core hinge domain contains 2 cys residues. Similarly, if only the first heavy chain hinge at position C239 and/or C242 is substituted for another amino acid, this leaves the hinge of the unmodified second heavy chain with potentially 1-2 free cys. It is unclear as to what other structure comprising a free cys, the free cys in the unmodified hinge of the second heavy chain would interact. 
If sulfide-bond forming inter-chain cys residues of the IgG4 CH1 and hinge regions are important in the calculus of the resultant antibody having proper heavy chain exchange and overall increased thermal stability for the antibody construct, then the outcome of there being free, unpaired cys residues in either one or both of the CH1 and/or hinge is an omission relating to the structural cooperative relationships for both IgG4 heavy chains. Taken together, it is not clear how proper heavy chain exchange is achieved with the presence of free cys or thiol-groups based on the instant claimed modified IgG4 antibody.

Applicants allege reciting that the modifications at positions 127 and 239 and/or 242 are in both heavy chains in Claim 34 overcomes the rejection.
Response to Arguments
Element (ii) in claim 34 still recites “and/or” language which does not in any way require that both cysteines in either position for each of the heavy chains is substituted with any one of the recites amino acids. It is the case that one heavy chain has both cysteines substituted whilst the other has only one cysteine substituted. In this case, the dilemma of the free cysteine residues would still persist.
The rejection is maintained.

d) The rejection of Claims 41-42 for the recitation “wherein one or both heavy chains is/are mutated to insert three amino acids between amino acids 226-243, numbered according to the Kabat numbering system” (Claim 41) and “wherein one or both heavy chains is/are mutated to insert three amino acids between positions 238 and 239, numbered according to the Kabat numbering system” (Claim 42) is withdrawn for Claim 41 but maintained for Claim 42.
Claim 42 is a broadening recitation of Claim 41 in reciting that there are additional unidentified amino acids further inserted, whilst Claim 41 limits the three amino acid residues.
The rejection is maintained. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	The rejection of Claims 34-50 under pre-AIA  35 U.S.C. 103(a) as being obvious over Humphreys et al (10,562,966 filed 8/19/2011) is maintained.
	The rejection was set forth as follows:
The applied reference has a common inventor and assignee with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131(a); or (3) an oath or declaration under 37 CFR 1.131(c) stating that the application and reference are currently owned by the same party and that the inventor or joint inventors (i.e., the inventive entity) named in the application is the prior inventor under pre-AIA  35 U.S.C. 104 as in effect on March 15, 2013, together with a terminal disclaimer in accordance with 37 CFR 1.321(c). This rejection might also be overcome by showing that the reference is disqualified under pre-AIA  35 U.S.C. 103(c) as prior art in a rejection under pre-AIA  35 U.S.C. 103(a). See MPEP §§ 2146 et seq. 
The claims are prima facie obvious over Humphreys because the species of the reference patent claims anticipate or render obvious the instant claims which are drawn to a modified IgG4 antibody wherein: in one or both heavy chains a cysteine in the CH1 domain which forms an inter-chain disulphide bond with a cysteine in a light chain is substituted with another amino acid; and one or both of the cysteine amino acids positioned in the core hinge region of one heavy chain is substituted with cysteine as follows:
1. An antibody of the class IgG4, comprising two light chains and two heavy chains, wherein the heavy chains comprise a C.sub.H1 domain and a hinge region comprising an IgG4 upper hinge and core region, wherein in each heavy chain: (a) the inter-chain cysteine at position 127 in the C.sub.H1 domain is substituted with an amino acid selected from the group comprising serine, threonine, alanine, and glycine; and (b) one or more of the amino acids at positions 227, 228, and 229 in the upper hinge region is substituted with cysteine, and wherein the amino acid numbering is according to the Kabat numbering system. (Claim 34-35)

5. The antibody of claim 1, wherein at least one of the amino acids at position 239 and position 242, numbered according to the Kabat numbering system, in each of the heavy chains is a serine. (Claim 34 and 38-40)

6. The antibody of claim 1, wherein the amino acid at position 239, numbered according to the Kabat numbering system, in each of the heavy chains is serine. (Claim 38 and 40)

7. The antibody of claim 1, wherein the amino acid at position 242, numbered according to the Kabat numbering system, in each of the heavy chains is serine. (Claim 39-40)

8. The antibody of claim 7, wherein the amino acid at position 239 and/or the amino acid at position 242 is a serine. (Claim 40)

9. The antibody of claim 1, wherein the heavy chains are mutated to insert three amino acids between amino acids 226-243, numbered according to the Kabat numbering system. (Claim 41)

10. The antibody of claim 9, wherein the heavy chains are mutated to insert three amino acids between positions 238 and 239, numbered according to the Kabat numbering system. (Claim 42)

11. The antibody of claim 10, wherein three alanines are inserted between positions 238 and 239, numbered according to the Kabat numbering system. (Claim 43)

12. The antibody of claim 10, wherein a threonine, a histidine and a further threonine are inserted between positions 238 and 239, numbered according to the Kabat numbering system. (Claim 44)

13. The antibody of claim 10, wherein the serine at position 241, numbered according to the Kabat numbering system, is substituted with proline. (Claim 45)

14. The antibody of claim 1, wherein each heavy chain comprises a CH2 domain and a CH3 domain.(Claim  46) 

16. The antibody of claim 1, wherein the upper hinge and core region is of 15 amino acids in length. (Claim 48)

17. The antibody of claim 1, wherein the upper hinge and core region is 13-17 amino acids in length. (Claim 48)

18. The antibody of claim 1, wherein the inter-chain cysteine at position 127 is substituted with a threonine or serine. (Claim 34-35)

19. The antibody of claim 1, wherein the inter-chain cysteine at position 127 is substituted with a serine. (Claim 34-35)

Humphreys teaches the modified IgG4 antibody with improved heavy chain exchange having:
A hinge comprising the IgG1 type: “In one embodiment the antibody according to the present invention effectively comprises an IgG1 hinge region from residue 226 to 243 (upper hinge and core hinge).”  (Claim 36)
An isolated antibody: “Characterization of Purified Mutated IgG4 Antibodies” (claim 37)
Identical hinge regions: “wherein the heavy chains are identical” meaning the hinges are identical (Claim 47)
Different antigens for variable regions: Particular examples of cell surface proteins include adhesion molecules, for example integrins such as .beta.1 integrins e.g. VLA-4, E-selectin, P selectin or L-selectin, CD2, CD3, CD4, CD5, CD7, CD8, CD11a, CD11b, CD18, CD19, CD20, CD23, CD25, CD33, CD38, CD40, CD40L, CD45, CDW52, CD69, CD134 (OX40), ICOS, BCMP7, CD137, CD27L, CDCP1, CSF1 or CSF1-Receptor, DPCR1, DPCR1, dudulin2, FLJ20584, FLJ40787, HEK2, KIAA0634, KIAA0659, KIAA1246, KIAA1455, LTBP2, LTK, MAL2, MRP2, nectin-like2, NKCC1, PTK7, RAIG1, TCAM1, SC6, BCMP101, BCMP84, BCMP11, DTD, carcinoembryonic antigen (CEA), human milk fat globulin (HMFG1 and 2), MHC Class I and MHC Class II antigens, KDR and VEGF, PD-1, DC-SIGN, TL1A, DR3, IL-7 receptor A and where appropriate, receptors thereof. (Claims 49-50).
	Accordingly there is more than sufficient motivation and a reasonable expectation of success in having produced the instant claimed invention where the reagents are shown by proof of principle to generate a modified IgG4 antibody having improved heavy chain exchange by way of changes (substitutions) to the cysteine residues of CH1 and hinge regions.                                                                                                                                                                                                  

	Applicants allege that the statement of common ownership set forth on p. 8 of the Office Action of 1/12/2021 satisfies the criteria for overcoming the 103(a) rejection of the claims over the reference patent.
	Response to Comments
	The response to overcoming the rejection while appreciated for the statement concerning common ownership in being provided is, however, found to be incomplete. Applicants will note that the statement is to be accompanied by a terminal disclaimer, which Applicants have not provided with the response of 1/12/2021:
“(3) an oath or declaration under 37 CFR 1.131(c) stating that the application and reference are currently owned by the same party and that the inventor or joint inventors (i.e., the inventive entity) named in the application is the prior inventor under pre-AIA  35 U.S.C. 104 as in effect on March 15, 2013, together with a terminal disclaimer in accordance with 37 CFR 1.321(c).”
	The response is incomplete and therefore the rejection is maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

11.	The rejection of Claims 34-40 and 45-50 on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 8-23 and 28-31 of U.S. Patent No. 10,221,251 (this application is a CON to the reference and in sharing the priority date of 2/22/2013) is maintained.
	Applicants request that the rejection be held in abeyance is granted. The rejection is maintained. 


12.	The rejection of Claims 34-35, 37-46, and 48 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-14, and 16-19 of U.S. Patent No. 10,562,966 (patent reference is not in the same chain of priority as the instant application and has priority to 8/19/2011) is maintained. 
	Applicants request that the rejection be held in abeyance is granted. The rejection is maintained. 

13.	The provisional rejection of Claims 34-35, 37-42, 44-45, 47 on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/717,671 (reference application is not in the same chain of priority as the instant application and has priority to 8/19/2011) is maintained. 
	Applicants request that the rejection be held in abeyance is granted. The rejection is maintained. 




New Grounds for Rejection
Claim Rejections - 35 USC § 112, fourth paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


13.	Claim 42 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 42 in depending from Claim 41 recites “three amino acids” without reference to the three amino acids of Claim 41.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
14.	No claims are allowed.
15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNN A BRISTOL/Primary Examiner, Art Unit 1643